Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1  is the inclusion of the limitation, "wherein the system further comprises the following actuators and sensors mounted in a room: four stroboscopic lights fixed at a minimum height of 3 meters; four moving beam lights fixed in corners of the room at the minimum height of 3 meters; one quadrophonic audio system; four technical par 64 lights fixed in corners of the room at minimum height of 2 meters; two remote controlled confetti cannons with violet confetti material; two remote controlled confetti cannons with red confetti material; two heat blowers; a sensor for measuring a density in a given space in a circle drawn on a floor of the room; a sensor for measuring an overall weight of the group of people in the circle; a sensor for measuring a position of a single person of the group of people; and a sensor for measuring loudness in the room." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.

The primary reason for the allowance of the Claim 10  is the inclusion of the limitation, "relating to the scientific concept of a Main Sequence Star… a) Once a GPS sensor confirms that a group of visitors has entered a room an audio message is played via a quadrophonic audio system about scientific concept of a Main Sequence Star and an instruction how to activate the display; b) Once a sensor, utilizing a value of a speed of a sound wave, confirms that a predefined critical density inside a circle drawn on a floor of the room, which represents a core of a star, has been reached by the group of 

Mann et al. (US 20160011733 A1) teaches, Systems and methods to create an interactive experience for visitors of an exhibition environment.  The system harmonizes interpretation, learning, and personalization through the use of interactive media to enhance the visitor experience in the exhibition environment and, thereby, enrich the visitors to a greater extent.  Interactive systems are employed to cultivate, in the visitor, knowledge on interpretative concepts, which can be leveraged throughout the exhibition environment.  Visitors learn tools to facilitate engagement with works in the exhibition environment and to better explore personal interests.  These tools, learned through the interactive systems, empower visitors to explore the exhibition environment, to attach personal meaning to the works in the exhibition environment, and to increase an overall appreciation of the works in the exhibition environment (abstract).



Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-7, 9, and 11-12 depending on claims 1 and 10 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177